DETAILED ACTION

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with David Bourgeau on 15 August 2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 15-19 are cancelled.
Claim 4 is amended from “The composite wear part of claim 2, wherein a total cross-sectional area of the openings in the ceramic reinforcement insert in the first area is smaller than a total section of the openings in the second area.” to the following:

---- The composite wear part of claim 2, wherein a total cross-sectional area of the openings in the ceramic reinforcement insert in the first area is smaller than a total cross-sectional area of the openings in the second area.---- 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 1-7, 12, and 20 are allowable. The restriction requirement between species A and B (i.e. claim 7; claim 8) and among species X, Y, and Z (i.e. claims 9, 13-14, and 17; claims 10-11 and 18; claims 12 and 19), as set forth in the Office action mailed on 18 February 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 18 February 2022 is partially withdrawn.  Claims 8-11 and 13-14, directed to a composite wear part, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 15-19, directed to a method of manufacture, are withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 15-19 directed to an invention non-elected without traverse.  Accordingly, claims 15-19 have been cancelled.


Response to Amendment
The amendment filed 05 August 2022 have been entered.
Claims 1-14 and 20 remain pending in the application, wherein claims 1-7, 9-10, and 12-13 have been amended, claims 15-19 have been cancelled by Examiner’s Amendment as outlined above, claim 4 has been further amended by Examiner’s Amendment as outlined above, and claim 20 is new.  Claims 8-11 and 13-14 were previously withdrawn due to restriction and have been rejoined as outlined above.  No new matter has been introduced by these amendments.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/EP2021/051040, filed on 19 January 2021.

Allowable Subject Matter
Claims 1-14 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant has amended claim 1 to include the limitation of two adjacent areas having the blind holes and through holes, blind ends of the blind holes are positioned on a side most exposed to wear, and the first area is configured to experience more stress than the second area, etc.  The closest prior art of record is the disclosure of Francois, as outlined in the Non-Final Office Action mailed 23 May 2022.  The interpretation of the composite wear component disclosed by Francois includes blind holes and through holes, but these holes are arranged on superposed pads rather than being positioned on two adjacent areas.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
The amendments to claims 1-7 and 12, including the Examiner’s Amendment to claim 4 outlined above, have overcome each and every indefiniteness previously set forth in the Non-Final Office Action mailed 23 May 2022.  The rejection of claims 1-7 and 12 under 35 U.S.C. 112(b) has been withdrawn.
Applicant’s arguments, see p. 7-13, filed 05 August 2022, with respect to the prior art rejections have been fully considered and are persuasive in view of the amendments, as outlined above regarding reasons for allowance.  The rejection of claims 1-7 and 12 under 35 U.S.C. 103 (i.e. claims 1-6 and 12 in view of Francois and claim 7 in view of Francois and Adams) has been withdrawn.  However, Applicant’s arguments regarding the term “blind hole”, see p. 10 of remarks, is noted as being contrary to the instant disclosure where the “insert can be made in several superimposed layers (D and E) …. Thus the blind side may be made of a ceramic that has a different composition than the one including the holes superimposed on it” (bottom of p. 7 of the instant specification).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784